DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 through 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 15, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ely et al. (US20160256082A1, herein referred to as Ely) in view of  Shimomura et al (CN 10300193A, herein referred to as Shimomura).
Regarding Claim 1, Ely teaches: An information processing device ([0033], [0119], 1400 (system), Fig. 14), comprising: a plurality of distance measuring sensors configured to detect distance measuring sensor data ([0116]); and a processor ([1405, processor]) configured to: acquire the detected distance measuring sensor data; analyze the acquired distance measuring sensor data ([0119]); obtain an action recognition result a user based on the analyzed distance measuring sensor data ([0105]); 
Ely fails to teach: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score. However, in a related field, Shimomura teaches: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score (Abstract, [0081], and [0088]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ely to incorporate the teachings of Shimomura by including the calculation of a score as a representation of correlation in order to provide visual feedback which efficiently improves athletic ability/performance of the user ([0002] and [0003], Shimomura).
Regarding Claim 2, Ely further teaches: The information processing device according to claim 1, wherein the processor is further configured to: calculate a first distance between a first distance measuring sensor of the plurality of distance measuring sensors and a second distance measuring sensor of the plurality of distance measuring sensors ([0111]); andPage 4 of 18Application No. 16/099,498 Reply to Office Action of November 12, 2020to obtain the action recognition result of the user based on the first distance ([0105]).
Regarding Claim 3, the claim further expands the application of the features being claimed in Claim 2 to a third and fourth distance measuring sensors. While the combination of Ely and Shimomura does not explicitly state third and fourth distance measuring sensors, the combination does make sufficient disclosure of multiple sensors ([0128-0129] Ely) with the ability to take distance measurements. Additionally, the replication of a teaching to multiple instances of the same teaching is a matter of obviousness which one of ordinary skill in the art would reasonably arrive to (MPEP § 2144, VI (B)).
Regarding Claim 4, Ely further teaches: The information processing device according to claim 1, further comprising at least one inertial sensor configured to detect inertial sensor data (220 Gyroscope; 
Regarding Claim 5, Ely further teaches: The information processing device according to claim 4, wherein in a case where the acquired inertial sensor data satisfies a specific condition [0104], the processor is further configured to obtain the action recognition result of the user based on a distance between a first distance measuring sensor of the plurality of distance measuring sensors and a second distance measuring sensor of the plurality of distance measuring sensors [0105].
Regarding Claim 6, Ely further teaches: the claim further expands the application of the features being claimed in Claim 5 to a third and fourth distance measuring sensors. While the combination of Ely and Shimomura does not explicitly state third and fourth distance measuring sensors, the combination does make sufficient disclosure of multiple sensors ([0128-0129] Ely) with the ability to take distance measurements. Additionally, the replication of a teaching to multiple instances of the same teaching is a matter of obviousness which one of ordinary skill in the art would reasonably arrive to (MPEP § 2144, VI (B)).
Regarding Claim 7, Ely further teaches: The information processing device according to claim 4, wherein, the processor is further configured to obtain the action recognition result of the user based on a distance between a first distance measuring sensor of the plurality of distance measuring sensors and a second distance measuring sensor among the plurality of distance measuring sensors [0105], and the acquired inertial sensor data [0104].
Regarding Claim 8, Ely further teaches: The information processing device according to claim 4, further comprising: a plurality of proximity sensors configured to: detect proximity sensor data ([0033], [0046]; Fig. 1), wherein processor is further configured to: acquire the detected proximity sensor data; analyze the acquired proximity sensor data; and obtain  the action recognition result of the user based 
Regarding Claim 10, Ely further teaches: The information processing device according to claim 1, further comprising at least one inertial sensor configured to: detect inertial sensor data ([0104], [0105]), wherein the plurality of distance measuring sensors is attachable to [[one]] the user (Fig. 3, [0103]).
Regarding Claim 11, Ely further teaches: The information processing device according to claim 10, wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a right foot of the user, a second distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a left foot of the user (Fig. 3), and Page 7 of 18Application No. 16/099,498 Reply to Office Action of November 12, 2020 in a case where the inertial sensor data satisfies a specific condition ([0104]), processor is further configured to acquire a distance between the first distance measuring sensor and the second distance measuring sensor, as a step size of the user ([0052]).
Regarding Claim 12, Ely further teaches: The information processing device according to claim 10, wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to one of a hand of the user, a wrist of the user, or an arm of the user, a second distance measuring sensor of the plurality of distance measuring sensors, a third distance measuring sensor of the plurality of distance measuring sensors, and a fourth distance measuring sensor, of the plurality of distance measuring sensors, are attachable to a body of the user (Fig. 3; [0129]), and in a case where the inertial sensor data satisfies a specific condition, the processor is further configured to estimate a track of a golf club swung by the user, and the estimation of the track of the golf club is based on a distance between the first distance measuring sensor and each of the second distance measuring sensor, the third distance measuring sensor, and the fourth distance measuring sensor [0149].
Regarding Claim 13, Ely further teaches: The information processing device according to claim 10, whereinPage 8 of 18Application No. 16/099,498 Reply to Office Action of November 12, 2020a first distance measuring sensor, of the plurality of distance measuring sensors, is 
Regarding Claim 14, Ely further teaches: The information processing device according to claim 10, wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a foot of the user (Fig. 3), a second distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a body of the user, and in a case where the inertial sensor data satisfies a specific  condition, the processor is further configured to estimate a kick performance of a ball based on a distance between the first distance measuring sensor and the second distance measuring sensor.
Regarding Claim 15, Ely further teaches: The information processing device according to claim 1, further comprising at least one inertial sensor configured to detect inertial sensor data ([0071]), wherein the plurality of distance measuring sensors is attachable to a plurality of users ([0038]). Reply to Office Action of November 12, 2020
Regarding Claim 19, An information processing method, comprising: detecting, by a plurality of distance measuring sensors, distance measuring sensor data;  acquiring, by a processor, the detected distance measuring sensor data analyzing, by the processor, the acquired distance measuring sensor data; obtaining, by the processor, an action recognition result of a user based on the analyzed distance measuring sensor data ([0116], [0127], [0105]. 
Ely fails to teach: calculating, by the processor, a score as a degree of similarity between the action recognition result and a specific action of the user; and controlling, by the processor, output of the calculated score.Page 11 of 18Application No. 16/099,498 However, in a related field, Shimomura teaches: calculate a score as a degree of 
Regarding Claim 20, Ely teaches: A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations acquiring distance measuring sensor data detected by a plurality of distance measuring sensors [0116], [0119] ; analyzing the acquired distance measuring sensor data; obtaining an action recognition result of a user based on the analyzed distance measuring sensor data ([0030], [0103], [0105]); 
Ely fails to teach: calculating, by the processor, a score as a degree of similarity between the action recognition result and a specific action of the user; and controlling, by the processor, output of the calculated score.Page 11 of 18Application No. 16/099,498 However, in a related field, Shimomura teaches: calculate a score as a degree of similarity between the action recognition result and a specific action of the user; and control output of the calculated score (Abstract, [0081], and [0088]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ely to incorporate the teachings of Shimomura by including the calculation of a score as a representation of correlation in order to provide visual feedback which efficiently improves athletic ability/performance of the user ([0002] and [0003], Shimomura).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ely, Shimomura, in view of Fyfe et al. (US20180160943A1, herein referred to as Fyfe).

The combination of Ely and Shimomura fails to teach: and in a case where the inertial sensor data satisfies a first condition and a distance between the first distance measuring sensor and the second distance measuring sensor satisfies a second condition, the processor is further configured to obtain an action as the action recognition result based on the first condition and the second condition. However, in a related field, Fyfe teaches: wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a first user of the plurality of users, a second distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a second user of the plurality of users and in a case where the inertial sensor data satisfies a first condition and a distance between the first distance measuring sensor and the second distance measuring sensor satisfies a second condition, the processor is further configured to obtain an action as the action recognition result based on the first condition and the second condition [0068]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified The combination of Ely and Shimomura to incorporate the teachings of Fyfe by including: Distance measuring sensors with inertial sensing on two user in order to monitor the activity, location, and actions of multiple users.
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ely, Shimomura, in view of Molyneux et al. (US20110304497A1, herein referred to as Molyneux).


The combination of Ely and Shimomura fail to teach: and an object related to the user. However, in a related field, Molyneux teaches: wherein the plurality of distance measuring sensors is attachable to the user and an object related to the user (Fig.1, 3; [0011]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ely and Shimomura to incorporate the teachings of Molyneux by including: wherein the plurality of distance measuring sensors is attachable to the user and an object related to the user in order to evaluate performance of one or more players in various team sporting activities, such as soccer, basketball, or the like. The systems and methods may be used by the individual as a measuring stick and motivation to improve, as well as by coaches or trainers.
	
Regarding Claim 18, The combination of Ely and Shimomura teaches: The information processing device according to claim 17, further comprising at least one inertial sensor configured to detect inertial sensor data [0043, Ely], wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a foot of the user (Fig. 1, [0052], [0110-0111]).
The combination of Ely and Shimomura fails to teach: a second distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a ball, and in a case where the inertial sensor data satisfies a specific condition, the processor is further configured to determine a speed of the ball based on a distance between the first distance measuring sensor and the second distance measuring sensor. However, in a related field, Molyneux teaches: further comprising at least one inertial sensor configured to detect inertial sensor data [0064], wherein a first distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a foot of the user, a second distance measuring sensor, of the plurality of distance measuring sensors, is attachable to a ball (Fig. 1, 3, [0011], and in a case where the inertial sensor data satisfies a specific condition, the processor is further configured to determine a speed of the ball based on a distance between the first distance measuring sensor and the second distance measuring sensor ([0195]; Fig. 1). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified The combination of Ely and Shimomura to incorporate the teachings of Molyneux by including: determining the speed of the ball on the basis of distance in order to generating user perceptible output relating to the monitoring of player performance during an athletic activity including team oriented athletic activities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863     

/NATALIE HULS/Primary Examiner, Art Unit 2863